In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00135-CV

______________________________




IN THE INTEREST OF C.R.B., A CHILD






On Appeal from the 336th Judicial District Court

Fannin County, Texas

Trial Court No. 37670







Before Morriss, C.J., Carter and Moseley, JJ.

Opinion by Justice Carter


O P I N I O N


	Taylor Baker appeals the denial of her bill of review challenging a previously entered order
in a suit affecting the parent-child relationship (SAPCR).  On July 25, 2006, the trial court signed
a SAPCR order granting Richard and Melodi Fry sole managing conservatorship of C.R.B., Baker's
child, and granting Baker possessory conservatorship.  It is uncontested that Baker was never served
with a citation, did not sign a waiver of process, and did not appear in person at the hearing resulting
in the SAPCR order.  Baker, though, did sign the SAPCR order as "approved and consented to as
to both form and substance."  The SAPCR order also states:  "Taylor Baker . . . has consented to the
terms of this order as evidenced by Taylor Baker's signature below."  The order further recited that
Baker had made a general appearance and agreed to the order.  
	On October 17, 2006, Baker filed a bill of review challenging the SAPCR order.  After
holding a hearing on Baker's bill of review, the trial court denied the bill.  In its findings of fact, the
trial court found that Baker knowingly and intentionally signed the order in the suit to modify the
parent-child relationship, that when she signed the order she understood she was giving custody of
the child to the Frys, and that her signature was not secured by deception or fraud. (1)  The sufficiency
of the evidence to support these findings is not challenged on appeal.  Unchallenged findings of fact
are binding on the court of appeals "unless the contrary is established as a matter of law, or if there
is no evidence to support the finding."  Bay Fin. Sav. Bank v. Brown, 142 S.W.3d 586, 590 (Tex.
App.--Texarkana 2004, no pet.) (citing McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex.
1986)).  The evidence on these issues was conflicting; none of these issues was established as a
matter of law, and there is some evidence to support the findings.  Consequently, the trial court's
findings of fact are binding on this Court. 
	Baker claims, in her sole point of error, the SAPCR order was void because it was entered
without service, waiver of process, or a general appearance.  In support of her argument, Baker cites
Tex. R. Civ. P. 21a, 119, 120, 121, 124 and Strawder v. Thomas, 846 S.W.2d 51 (Tex.
App.--Corpus Christi 1992, no writ).  Strawder is distinguishable from the current case because it
did not involve an agreed judgment which had been entered by a court.  Strawder, 846 S.W.2d at
54-58.  In Strawder, the court held that the presence of counsel at a hearing where counsel
announced he was merely requesting the court to enter a nonsuit was not a general appearance by
a party.  Id. at 61.  
	The First and Fourteenth District Courts of Appeals have held that a party enters an
appearance when the party signs an agreed order that was entered by the court.  Spivey v. Holloway,
902 S.W.2d 46, 48 (Tex. App.--Houston [1st Dist.] 1995, no pet.) (party entered an appearance and
waived service by signing divorce decree); Terry v. Caldwell, 851 S.W.2d 875, 876 (Tex.
App.--Houston [14th Dist.] 1993, no pet.) (party entered appearance by signing agreed modification
in SAPCR suit).  The Fourteenth District reasoned:  "[t]he policy underlying Rule 124 is to assure
the defendant knows about the proceedings and can, therefore, defend against them."  Terry, 851
S.W.2d at 876.  
	We agree with the First and Fourteenth District Courts of Appeals that a party makes a
general appearance by signing an agreed judgment which is entered by a court.  The Texas Supreme
Court has held that "a party enters a general appearance when it (1) invokes the judgment of the court
on any question other than the court's jurisdiction, (2) recognizes by its acts that an action is properly
pending, or (3) seeks affirmative action from the court."  Exito Elecs. Co. v. Trejo, 142 S.W.3d 302,
304 (Tex. 2004); Dawson-Austin v. Austin, 968 S.W.2d 319, 322 (Tex. 1998).  As such, an agreed
judgment constitutes a general appearance.
	Similar to Terry, Baker's signature is evidence she had knowledge of the proceedings but
elected not to contest the agreed judgment.  Baker's act in signing the judgment consented to the
personal jurisdiction of the court and recognized an action was properly pending.  Baker entered a
general appearance by signing the SAPCR order.  As such, Baker waived any defect in the service
of citation.  See Baker v. Monsanto Co., 111 S.W.3d 158, 161 (Tex. 2003).  The trial court did not
err in denying Baker's bill of review.  

	We affirm the judgment of the trial court.

							Jack Carter
							Justice

Date Submitted:	June 2, 2008	
Date Decided:		June 13, 2008
1. We note this Court has suggested a signature obtained by fraud or wrongdoing does not
constitute an appearance.  In re Marriage of Ham, 59 S.W.3d 326, 331 (Tex. App.--Texarkana
2001, no pet.).  At trial, Baker argued she had been fraudulently induced to sign the order and
testified the order in the file was not the same order she signed.  On appeal, Baker does not challenge
the trial court's finding that she knowingly and intentionally signed the order.